Exhibit Management’s Discussion and Analysis of Financial Position and Results of Operations Index Forward-Looking Statements 2 Overview 3 Highlights 3 Recent Events and Initiatives 4 Project Updates 6 Operations 7 Summarized Financial Results 7 Financial Results 9 Quarterly Financial Review 13 IAMGOLD Attributable Gold Production and Costs 14 IAMGOLD Attributable Gold Sales volume and Prices Realized 16 Acquisitions 16 Market Trends 18 Reserves and Resources 20 Results of Operations 21 Exploration and Development 38 Cash Flow 44 Balance Sheet 45 Outlook 51 Disclosure Controls and Procedures and Internal Controls Over Financial Reporting 54 Critical Accounting Estimates 54 Changes in Canadian Accounting Policies 58 Future Accounting Changes 59 Risks and Uncertainties 61 Supplemental Information to the Management’s Discussion and Analysis 74 Non-GAAP Performance Measures 74 Mining operations production data 79 The following Management’s Discussion and Analysis (“MD&A”), dated March 26, 2009, should be read in conjunction with the Company’s consolidated financial statements for December 31, 2008 and related notes thereto which appear elsewhere in this report.The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All figures in this MD&A are expressed in US dollars, unless stated otherwise.Additional information on IAMGOLD Corporation can be found at www.sedar.com or www.sec.gov.IAMGOLD’s securities trade on the Toronto, New York, and Botswana stock exchanges. IAMGOLD CORPORATION - MD&&A - 2008 PAGE 1 Forward-Looking Statements Cautionary statement on Forward-Looking Information Certain information included in this Management’s Discussion and Analysis, including any information as to the Company’s future financial or operating performance and other statements that express management’s expectations or estimates of future performance, constitute “forward-looking statements”. The words “expect”, “will”, “intend”, “estimate” and similar expressions identify forward-looking statements. Forward-looking statements are necessarily based upon a number of estimates and assumptions that, while considered reasonable by management, are inherently subject to significant business, economic and competitive uncertainties and contingencies. The Company cautions the reader that such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual financial results, performance or achievements of IAMGOLD to be materially different from the Company’s estimated future results, performance or achievements expressed or implied by those forward-looking statements and the forward-looking statements are not guarantees of future performance. These risks, uncertainties and other factors include, but are not limited to: changes in the worldwide price of gold, niobium, copper or certain other commodities (such as silver, fuel and electricity); changes in US dollar and other currencies, interest rates or gold lease rates; risks arising from holding derivative instruments; ability to successfully integrate acquired assets; legislative, political or economic developments in the jurisdictions in which the Company carries on business; operating or technical difficulties in connection with mining or development activities; employee relations; availability and increasing costs associated with mining inputs and labor; the speculative nature of exploration and development, including the risks of diminishing quantities or grades of reserves; adverse changes in the Company’s credit rating; contests over title to properties, particularly title to undeveloped properties; and the risks involved in the exploration, development and mining business. IAMGOLD’s ability to sustain or increase its present levels of gold production is dependent in part on the success of its projects. Known and unknown risks inherent in all projects include: the accuracy of reserve estimates; metallurgical recoveries; capital and operating costs of such projects; and the future demand for the relevant minerals. Projects have no operating history upon which to base estimates of future cash flow. The capital expenditures and time required to develop new mines or other projects are considerable and changes in costs or construction schedules can affect project economics. Actual costs and economic returns may differ materially from IAMGOLD’s estimates or IAMGOLD could fail to obtain the governmental approvals necessary for the operation of a project, in either case, the project may not proceed, either on its original timing, or at all. These factors are discussed in greater detail in the Company’s most recent Form 40-F/Annual Information Form on file with the US Securities and Exchange Commission and Canadian provincial securities regulatory authorities. The Company disclaims any intention or obligation to update or revise any forward-looking statements whether as a result of new information, future events or otherwise except as required by applicable law. U.S.
